 
Subscription Agreement
 
By and Between
 
 
Hepalife Technologies, Inc., a Florida corporation (the “Company”) and the
subscriber whose name is set forth on the signature pages affixed hereto (the
“Subscriber”
 
 
Recitals
 
 
WHEREAS, the Company is offering, a minimum (the “Minimum Number”) of 9,400,000
units and up to a maximum (the “Maximum Number”) of 20,000,000 units
(collectively, the “Units”), of the Company’s common stock, $0.001 par value per
share (the “Common Stock”), at a price of $0.125 per Unit (the “Purchase
Price”), on a “best efforts, all or none” basis with respect to the Minimum
Number and on a “best efforts” basis with respect to the remaining 10,6400,000
Units (the “Offering”).


WHEREAS, each Unit consists of (i) one (1) share (collectively, the “Unit
Shares”)of the Company’s Common Stock; (ii) one half of one Series E Stock
Purchase Warrant in the form of Exhibit A hereto (the “Series E Warrants”); and
one half of one Series F Stock Purchase Warrant in the form of Exhibit B hereto
(the “Series F Warrants” and together with the Series E Warrants, the
“Warrants”).


WHEREAS, one Series E Warrant entitles the holder to purchase one additional
common share (the “Series E Shares”) at a price of $0.16 for a period of five
(5) years from the Closing Date as such term is defined in Section 1.3 hereof;
and one Series F Warrant entitles the holder to purchase one additional common
share (the “Series F Shares”) at a price of $0.20 for a period of five (5) years
from the Closing Date; collectively, the Series E Shares and the Series F Shares
are referred to herein as the “Warrant Shares.”
 
WHEREAS, the Company is conducting this Offering as a consequence of its having
entered into a non-binding Memorandum of Intent dated February 24, 2010 (the
“MOI”) with AquaMed Technologies, Inc. (“AquaMed”), which MOI contemplates the
Company’s acquisition of all of the outstanding shares, on a fully-diluted
basis, of AquaMed (the “AquaMed Acquisition”) in exchange for an aggregate of
80,000,000 shares of the Company’s Common Stock, provided that certain
preconditions are satisfied.  One of the preconditions to the consummation of
the AquaMed Acquisition is that, on the closing date of the AquaMed Acquisition,
the Company has cash on hand (after deduction of accrued and unpaid liabilities)
and/or held in escrow pursuant to this Offering for its benefit an aggregate of
$3,600,000.
 
WHEREAS, the Units will only be offered and sold to a limited number of
subscriber who are “accredited investors,” as such term is defined in Section
2.7 hereof.
 
1

--------------------------------------------------------------------------------



 
WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded
by, but not limited to, the provisions of Section 4(2) and 4(6) of the
Securities Act of 1933, as amended (the “1933 Act”), and Regulation D
(“Regulation D”) and Regulation S (“Regulation S”) each as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
1933 Act.


WHEREAS, pending the Closing, as such term is defined in Section 1.3 hereof, the
parties hereto desire to have the aggregate proceeds from the sale of Units held
in escrow by Alfred V. Greco, LLP (the “Escrow Agent”) pursuant to the terms of
an Escrow Agreement by and among, the Company, AquaMed and the Escrow Agent,
substantially in the form attached hereto as Exhibit C (the “Escrow Agreement”).


WHEREAS, the Company has engaged Palladium Capital Advisors, LLC (the “Placement
Agent”) on a non-exclusive basis to assist the Company in placing the Units in
the Offering as described herein.


WHEREAS, the undersigned Subscriber hereby subscribes to purchase the number of
Units set forth on the signature page attached hereto (the “Subscribed Units”),
at an aggregate price as set forth on such signature page hereto (the
“Subscription Amount”), subject to the terms and conditions of this Agreement
and on the basis of the representations, warranties, covenants and agreements
contained herein.


WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Subscribed Units to the Subscriber and the Subscriber desires to purchase the
number of Subscribed Units from the Company all on the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1. Subscription for Units; Subscription Procedures; Closing.


1.1           Subscription. Subject to the terms and conditions hereinafter set
forth, the Subscriber hereby irrevocably subscribes for and agrees to purchase
from the Company the Subscribed Units and simultaneously with the Subscriber’s
execution and delivery of this Agreement, herewith has transmitted the
Subscription Amount in the form of either (i) a valid check or (ii) a wire
transfer of funds, to the Escrow Agent as follows:


(a) Check. If by check, payable to as Escrow Agent, and delivered to:


Alfred V. Greco, PLLC
199 Main Street
White Plains, New York 10601
 
(b) Wire Transfer. If by wire transfer of funds to:
 
2

--------------------------------------------------------------------------------


 


Bank:
HSBC BANK
 
666 FIFTH AVENUE, NEW YORK, NEW YORK 10103
ABA Routing #:
021001088
Beneficiary:
Alfred V. Greco, PLLC Attorney Escrow Account
Account #:
011031395
Reference:
“HepaLife Technologies, Inc. – [insert Subscriber’s name]”





1.2           Subscription Procedure.  To complete a subscription for the Units,
the Subscriber must fully comply with the subscription procedure provided in
this Section 1.2 on or before the Closing Date :


(a)           Subscription Agreement.  On or before the Closing Date, the
Subscriber shall review, complete and execute the Signature Page to this
Agreement; and shall have completed the Subscriber Questionnaire and
Certification set forth in Section 8 hereof, and shall return this Agreement, as
executed to the Company c/o Sierchio & Company, LLP, 430 Park Avenue, Suite 702,
New York, New York 10022.  Executed documents may be delivered to by facsimile
or electronic mail (e-mail), provided that the Subscriber delivers the original
copies of the documents as soon as practicable thereafter.


(b)           Subscription Amount.  Simultaneously with the delivery of this
Agreement, as provided herein, the Subscriber shall deliver the Subscription
Amount to the Escrow Agent as set forth in Section 1.1 above. Subject to Section
1.4 below, the minimum subscription is $100,000 (the “Minimum Investment”).
 
1.3           Closings; Closing Date.  


(a)           Date and Place of Closing. The consummation of the transactions
contemplated herein shall take place at the offices of Sierchio & Company, 430
Park Avenue, Suite 702, New York, New York 10022, upon the satisfaction or
waiver of all conditions to closing set forth in Sections 4 and 5 hereof (the
“Closing Conditions”).   Anything herein to the contrary notwithstanding, upon
acceptance by the Company of subscriptions equal to at least the Minimum Number
and the satisfaction of the Closing Conditions, the Company shall have the right
at any time thereafter, prior to the Offering Termination Date (as defined
below), to effect an initial closing with respect to the Offering (the “Initial
Closing”).  Thereafter, the Company shall continue to accept additional
subscriptions for, and continue to have closings (“Subsequent Closings” and
together with the Initial Closing, each a “Closing” and the date thereof the
“Closing Date”) with respect to subscriptions from new or existing investors,
from time to time up to and including the Offering Termination Date.


(b)           Purchases by the Company’s Affiliates and Placement Agents. The
Subscriber understands that the Company’s, AquaMed’s,  and the Placement Agent’s
respective officers, directors, employees and/or affiliates may purchase Units
which purchases may be used to satisfy the Minimum Number.
 
3

--------------------------------------------------------------------------------



 
(c)           Subscriber’s Closing Deliveries.  At the Closing, the Subscriber
shall have delivered to:


(1)            the Company, the following:
 
(i)         This Agreement, and the completed Subscriber Questionnaire and
Certification incorporated therein;
 
(ii)         For U.S. citizens or residents of the U.S., an Internal Revenue
Service Form W-9;
 
(iii)        For individual investors, a copy of one form of government issued
picture identification (e.g. state issued driver’s license or passport); and
 
(2)           to the Escrow Agent, the Subscription Amount.


(d)           Company’s Closing Deliveries.  At the Closing, the Company shall
have delivered to


(1)         the Subscriber:                                


(i)          If accepted by the Company, a duly countersigned copy of this
Agreement;


(ii)         a copy of the written instructions to its transfer agent to issue
and deliver certificates representing the Unit Shares acquired by the
Subscriber, all as more fully set forth on the signature page hereto, to the
address set forth on the aforesaid signature page; and


(2)         the Escrow Agent, written (i) notice of the satisfaction of the
Closing Conditions and (ii) direction to release the Escrowed Funds to the
Company.


1.4           Company Discretion to Accept or Reject Subscriptions.  The
Subscriber understands and agrees that the Company in its sole discretion
reserves the right to accept or reject this or any other subscription for Units,
in whole or in part, notwithstanding prior receipt by the Subscriber of notice
of acceptance of this subscription.  Anything herein to the contrary
notwithstanding, the Company in its sole discretion, may accept subscriptions
for less than the Minimum Investment.  The Company shall have no obligation
hereunder until the Company shall execute and deliver to the Subscriber an
executed copy of this Agreement.  If this subscription is rejected in whole, or
the offering of Units is terminated, all funds received from the Subscriber will
be returned without interest or offset, and this Agreement shall thereafter be
of no further force or effect.  If this subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Agreement will continue in full force and effect to
the extent this subscription was accepted.
 
1.5             Termination of the Offering.  This Offering will terminate upon
the earlier to occur of (a) the date on which the Company has received accepted
subscriptions for the Maximum Number (b) May 31, 2010, unless such date is
extended for a period not to exceed 60 days, without notice thereof being
required to be given to the Subscriber, or (c) in the sole discretion of the
Company at any time after it has received accepted subscriptions for the Minimum
Number (the “Offering Termination Date”).
 
4

--------------------------------------------------------------------------------


 
2.           Subscriber Representations and Warranties.  The Subscriber hereby
represents and warrants to and agrees with the Company that:


2.1           Authorization; Power and Enforceability.  


(a)           Authorization; Enforceability. The Subscriber has the requisite
power and authority to enter into and perform this Agreement and the other
Transaction Documents, as that term is defined in Section 3.3 hereof, and to
purchase the Subscribed Units being sold to it hereunder.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
by the Subscriber and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of the Subscriber or its Board of
Directors or stockholders, if applicable, is required.  This Agreement and the
other Transaction Documents when executed and delivered by Subscriber constitute
a valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with the terms thereof.


(b)           Corporate and Other Entities.  If the Subscriber is a corporation,
partnership, limited liability company, trust, employee benefit plan, individual
retirement account, Keogh Plan, or other tax-exempt entity, (i) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (ii) it is authorized and qualified to
purchase the Units and the Person signing this Agreement and the other
Transaction Documents on behalf of such entity has been duly authorized by such
entity to do so.


2.2            No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by the
Subscriber of the transactions contemplated hereby and thereby or relating
hereto or thereto do not and will not (i) result in a violation of the
Subscriber’s charter documents, bylaws or other organizational documents, if
applicable, (ii) conflict with nor constitute a default (or an event which with
notice or lapse of time or both would become a default) under any agreement to
which the Subscriber is a party, nor (iii) result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on Subscriber).  The Subscriber is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Units in accordance with the terms
hereof, provided that for purposes of the representation made in this sentence,
the Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
 
5

--------------------------------------------------------------------------------



 
2.3           Company Information. The Subscriber hereby acknowledges and hereby
represents that the Subscriber has been furnished by the Company during the
course of the Offering with all information regarding the Company, the terms and
conditions of the Offering and any additional information that the Subscriber,
its purchaser representative, attorney and/or accountant has requested or
desired to know, and has been afforded the opportunity to ask question of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.


2.4           Risk Acknowledgement.  The Subscriber recognizes that the purchase
of the Subscribed Units involves a high degree of risk including, without
limitation, the following: (a) the Company is a development stage business with
limited operating history and requires and will require substantial funds in
addition to the proceeds of the Offering; (b) a purchase of the Units is highly
speculative, and only investors who can afford the loss of their entire
investment should consider purchasing Units; (c) the Subscriber may not be able
to liquidate its investment in the Units; (d) transferability of the Units is
limited; and (e) the Company has not paid a dividend on its capital stock since
inception and does not anticipate paying any dividends in the foreseeable
future.


2.5           No Offering Materials. In reaching its decision to purchase the
Subscribed Units, the Subscriber has relied solely upon the information and
representations provided by the Company herein.  To the extent necessary, the
Subscriber has retained, at its own expense, and relied upon appropriate
professional advice regarding the investment, tax and legal merits and
consequences of this Agreement, the other Transaction Documents and the purchase
of the Subscribed Units hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any Person or entity in the course of
the Subscriber’s consideration of an investment in the Units other than those
set forth herein.  The Subscriber acknowledges and agrees that the Subscriber
has not relied upon the independent investigation or verification, if any, which
may have been undertaken by the Placement Agent.


2.6           Communication of Offer.  The offer to sell the Units was directly
communicated to Subscriber by the Company or the Placement Agents (or an
authorized agent or representative of the Company or a Placement Agent).  The
Subscriber represents that no Units were offered or sold to it by means of any
form of general solicitation or general advertising and that at no time was
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


2.7           Accredited Investor Status. The Subscriber is, and will be on the
Closing Date, an "accredited investor,” as such term is defined in Regulation D
as reflected by the Subscriber’s responses to the questions contained in Section
8 hereof.  If the Subscriber is a natural Person, the Subscriber has reached the
age of majority in the state or other jurisdiction in which the Subscriber
resides, has adequate means of providing for the Subscriber’s current financial
needs and contingencies, is able to bear the substantial economic risks
associated with the purchase of the Units, has no need for liquidity with
respect to such purchase, and, at the present time, can afford a complete loss
of such investment.
 
6

--------------------------------------------------------------------------------



 
2.8           Experience of the Subscriber. The Subscriber, its advisers (who
are not compensated by or affiliated with the Company, including the Placement
Agent, directly or indirectly), if any, and designated representatives, if any,
have the knowledge and experience in financial and business matters necessary to
evaluate the merits and risks of its prospective investment in the Company, and
have carefully reviewed and understand the risks of, and other considerations
relating to, the purchase of Units and the tax consequences of the investment,
and have the ability to bear the economic risks of the investment and protect
the Subscriber’s interests in connection with the transaction contemplated
hereby.


2.9           No Governmental Review.  The Subscriber acknowledges and
understands that no United States federal or state agency, including the
Commission has passed on or made recommendations or endorsement of the Units or
the suitability of the investment contemplated hereby; nor, have such
authorities passed upon or endorsed the merits of the offering of the Units.


2.10         Compliance with Securities Act.   The Subscriber understands and
agrees that the Units have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Units must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Units, or interests in the Units, and deliver the
Units, or interests in the Units, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Units, or interests
in the Units, to third parties who in turn may dispose of these Units.


2.11         Purchase of Units for the Subscriber’s Account.  On the Closing
Date, the Subscriber will purchase subscribed for Units for which it has
subscribed as principal for its own account for investment only and not with a
view toward, or for resale in connection with, the public sale or any
distribution thereof.
 
2.12         Restricted Securities.   The Subscriber understands that the Units
have not been registered under the 1933 Act and Subscriber will not sell, offer
to sell, assign, pledge, hypothecate or otherwise transfer any of the Units
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available.  Notwithstanding anything to
the contrary contained in this Agreement, the Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Units to its
Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any Person or entity means any other Person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such Person or entity.  For purposes of this
definition, “control” means the power to direct the management and policies of
such Person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.  The Subscriber understands and
hereby acknowledges that the Company has no obligation or intention to register
the Units, the Unit Shares, the Warrants or the Warrant Shares under the 1933
Act or any state securities or “blue sky” laws.
 
7

--------------------------------------------------------------------------------



 
2.13         Acknowledgement of and Consent to Restrictive Legend.  The
certificates representing the Units and the securities comprising the Units
shall bear the following or similar legend: 


FOR U.S. PERSONS:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES
LAWS.  THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE 1933 ACT, OR (B) AN OPINION OF COUNSEL (REASONABLY
SATISFACTORY TO THE COMPANY), THAT REGISTRATION IS NOT REQUIRED UNDER SAID 1933
ACT.”


FOR NON-U.S. PERSONS:


“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”


2.14           Non-US Persons.  If the Subscriber is not a “U.S. Person” as
defined in Regulation S, the Subscriber further represents and warrants to the
Company that:


(a)           it is acquiring the Units in an offshore transaction pursuant to
Regulation S and the Subscriber was outside the United States when receiving and
executing this Agreement;


(b)            the Subscriber has not acquired the Units as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of the Units which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the Units; provided, however, that the Subscriber may sell or
otherwise dispose of the Units pursuant to registration of the Units under the
1933 Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements and as otherwise provided herein;
 
8

--------------------------------------------------------------------------------



 
(c)            the Subscriber understands and agrees that offers and sales of
any of the Units prior to the expiration of a period of one year after the date
of transfer of the Units under this Agreement (the “Distribution Compliance
Period”), shall only be made in compliance with the safe harbor provisions set
forth in Regulation S, pursuant to the registration provisions of the 1933 Act
or an exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom, and in each case only in
accordance with all applicable securities laws;


(d)           the Subscriber understands and agrees not to engage in any hedging
transactions involving the Units prior to the end of the Distribution Compliance
Period unless such transactions are in compliance with the 1933 Act; and 


(e)           the Subscriber hereby represents that it has satisfied itself as
to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Units or any use of this Agreement, including:
(i) the legal requirements within its jurisdiction for the purchase of the
Units; (ii) any foreign exchange restrictions applicable to such purchase; (iii)
any governmental or other consents that may need to be obtained; and (iv) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Units. The Subscriber’s
subscription and payment for, and its continued beneficial ownership of the
Units, will not violate any applicable securities or other laws of the
Subscriber’s jurisdiction.


2.15         Definitive Agreement.  The Subscriber acknowledges that the Company
and AquaMed are negotiating the terms and conditions of a definitive agreement
with respect to the AquaMed Acquisition (the “Definitive Agreement”).  If the
Definitive Agreement is not executed by May 31, 2010 (unless such date is
extended by the Company and AquaMed), or if the transactions contemplated by the
Definitive Agreement are not consummated by May 31, 2010 the Subscription Amount
transmitted to the Escrow Agent by the Subscriber will be returned to the
Subscriber and this Agreement will terminate and be of no further force or
effect. The undersigned acknowledges that any extension of the Offering is not a
basis for the Subscriber’s revocation of its subscription.


2.16         Address. The Subscriber represents that the address of the
Subscriber furnished by the Subscriber on the signature page hereof is the
Subscriber’s principal residence if the Subscriber is an individual or its
principal business address if it is a corporation or other entity.


2.17         FINRA Affiliation.  The Subscriber acknowledges that if he or she
is a Registered Representative of a Financial Industry Regulatory Authority
(“FINRA”) member firm, he or she must give such firm the notice required by NASD
Rule 3050, receipt of which must be acknowledged by such firm in Section 8
below.
 
9

--------------------------------------------------------------------------------



 
2.18         No Brokers.  Except as to the Placement Agent, the Subscriber
represents and warrants that is has not engaged, consented to or authorized any
broker, finder or intermediary to act on its behalf, directly or indirectly, as
a broker, finer or intermediary in connection with the transactions contemplated
hereby.  The Subscriber hereby agrees to indemnify and hold harmless the Company
from and against all fees, commission or other payments owning to any such
Person or firm action on behalf of such the Subscriber hereunder.


2.19         Other Offerings. The Subscriber acknowledges that the Company will,
from time to time, offer and sell additional shares of Common Stock and/or
preferred stock on such terms and conditions as its Board of Directors, in its
sole discretion, may determine. The terms and conditions of the offer and sale
of any such additional shares of Common Stock may be different from and on
better than the terms of this Offering and may result in substantial dilution to
the existing shareholders.


2.20         Confidentiality. The Subscriber agrees not to issue any public
statement with respect the Subscriber’s investment or proposed investment in the
Company or the terms of any agreement or covenant between it and the Company
without the Company’s prior written consent, except such disclosures as may be
required under applicable law or under any applicable order, rule or regulation.


2.21         No Consents.  The Subscriber represents that no authorization,
approval, consent or license of any Person (collectively, “Subscriber Consents”)
is required to be obtained for the purchase of the Subscribed Units by the
Subscriber, other than as have been obtained and which Subscriber Consents are
in full force and effect.


2.22         Irrevocability of the Subscription. The Subscriber understands,
acknowledges and agrees with the Company that, except as otherwise set forth
herein, the subscription to purchase the Subscribed Units is irrevocable by the
Subscriber, that except as required by law, the Subscriber is not entitled to
cancel, terminate or revoke this Agreement or any agreements of the Subscriber
hereunder and that this Agreement and such other agreements shall survive the
death or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their respective heirs, executors, administrators,
successors, legal representatives and permitted assigns.  If the Subscriber is
more than one Person, the obligations of the Subscriber hereunder shall be joint
and several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
Person, his/her heirs, executors, administrators, successors, legal
representatives and permitted assigns.


2.23         Certain Trading Activities. The Subscriber has not directly or
indirectly, nor has any Person acting at the direction of the Subscriber,
engaged in any transactions in the securities of the Company (including, without
limitation, any short sales involving the Company's securities) since the
earlier to occur of (i) the time the Subscriber was first contacted by the
Company or the Placement Agent regarding an investment in the Company and (ii)
the 30 th day prior to the date of this Agreement. The Subscriber covenants that
neither it nor any Person acting at the direction of the Subscriber will engage
in any transactions in the securities of the Company (including short sales)
after the date hereof and prior to the date that the transactions contemplated
by this Agreement are publicly disclosed.
 
10

--------------------------------------------------------------------------------



 
2.24         Reliance. The Subscriber understands and acknowledges that (i) the
Subscribed Units are being offered and sold to the Subscriber without
registration under the 1933 Act in a private placement that is intended to be
exempt from the registration provisions of the 1933 Act and (ii) the
availability of such exemption, depends in part on, and the Company will rely
upon, the accuracy and truthfulness of, the foregoing representations and
warranties and the Subscriber hereby consents to such reliance. The Subscriber
agrees that the representations, warranties and covenants of the Subscriber
contained herein (or in any representation letter or questionnaire executed and
delivered by the Subscriber pursuant to the provisions hereof) shall be true and
correct both as of the execution of this Agreement and as of the Closing Date,
and shall survive the completion of the distribution of the Subscribed Units.
 The Subscriber hereby agrees to notify the Company immediately of any change in
any representation, warranty, covenant or other information relating to the
Subscriber contained in this Agreement, or any exhibit hereto, which takes place
prior to Closing.
 
3.           The Company Representations and Warranties. The Company represents
and warrants to and agrees with the Subscriber that:


3.1          Due Incorporation.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect.  For purposes of
this Agreement, a “Material Adverse Effect” shall mean a material adverse effect
on the financial condition, results of operations, prospects, properties or
business of the Company and its Subsidiaries taken as a whole.  For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which more than
50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.


3.2           Outstanding Stock.  All issued and outstanding shares of capital
stock and other equity interests in the Company have been duly authorized and
validly issued and are fully paid and non-assessable.
 
11

--------------------------------------------------------------------------------



 
3.3           Authority; Enforceability.  This Agreement and any other
agreements delivered together herewith or therewith  or in connection herewith
or therewith (collectively, the “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity.  The Company has full corporate
power and authority necessary to enter into and deliver this Agreement and to
perform its obligations thereunder.


3.4           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company is set forth in the Exchange Act
Documents, as such term is defined in Section 3.9 hereof.  Except as set forth
in the Exchange Act Documents, there are no options, warrants, or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of its Subsidiaries.  The
only officer, director, employee and consultant stock option or stock incentive
plan or similar plan currently in effect or contemplated by the Company is
described in the Exchange Act Documents. Except as set forth in the Exchange Act
Documents there are no outstanding agreements or preemptive or similar rights
affecting the Company's Common Stock. The Company has no direct or indirect
Subsidiaries other than those set forth in the Exchange Act Documents.  Except
as disclosed in the Exchange Act Documents, the Company owns, directly or
indirectly, all of the capital stock of its Subsidiaries free and clear of any
and all liens, and all the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.


3.5           Consents.   No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
governmental authority, is required by the Company or any Affiliate of the
Company in connection with the consummation of the transactions contemplated by
this Agreement, except as may be required in connection with filings pursuant to
Regulation D, or otherwise in connection with the Definitive Agreement, or which
otherwise would not have a Material Adverse Effect or the consummation of any of
the other agreements, covenants or commitments of the Company or any Subsidiary
contemplated hereby. Any such qualifications and filings will, in the case of
qualifications, be effective on the Closing and will, in the case of filings, be
made within the time prescribed by law.


3.6           No Violation or Conflict.  If the representations and warranties
of the Subscriber in Section 2 are true and correct, then neither the issuance
nor the sale of the Units nor the performance of the Company’s obligations under
this Agreement by the Company will, except as set forth in the Definitive
Agreement:


(a)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
12

--------------------------------------------------------------------------------



 
(b)           result in the creation or imposition of any lien, charge or
encumbrance upon the Subscribed Units or any of the assets of the Company or any
of its Affiliates except in favor of the Subscriber as described herein; or


(c)           result in the triggering of any piggy-back or other registration
rights of any Person or entity holding securities of the Company or having the
right to receive securities of the Company.


3.7           The Units.  The Units upon issuance:


(a)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(b)           have been, or will be, duly and validly authorized and validly
issued, and non-assessable;
 
(c)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company;
 
(d)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
(e)           assuming the representations and warranties of the Subscriber as
set forth in Section 2 hereof are true and correct, will not result in a
violation of Section 5 under the 1933 Act.


3.8           Litigation.  Except as set forth in the Exchange Act Documents,
there is no litigation, arbitration, mediation, action, suit, claim, proceeding
or investigation, whether legal or administrative, pending against the Company
or any of its Subsidiaries or, to the Company’s knowledge, threatened against
the Company or any of its Subsidiaries or any of their respective assets,
properties or operations, at applicable law or in equity, before or by any
governmental authority or any order of any governmental authority that,
individually or in the aggregate, and taking into consideration the aggregate
amounts reserved for any such matters in the Company Financial Statements (as
defined in Section 3.10), has had or caused or would reasonably be expected to
have or cause a Material Adverse Effect.
 
13

--------------------------------------------------------------------------------



 
3.9           Information Concerning Company.  Since December 31, 2008, all
reports and statements, including all amendments, required to be filed by the
Company with the Commission under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), have been filed.  Such filings, together with all
amendments and all documents incorporated by reference therein, are referred to
as “Exchange Act Documents.”  Each Exchange Act Document conformed in all
material respects to the requirements of the Exchange Act and the rules and
regulations thereunder, and no Exchange Act Document, at the time each such
document was filed, included any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The Company is not a “shell company” as contemplated by
Rule 144;  however, it was previously a shell company” as contemplated by Rule
144 which ceased to  be such, and has filed current “Form 10 Information” (as
defined in Rule 144) with the Commission more than twelve months prior to the
date hereof.


3.10         Company Financial Statements. As of their respective dates, the
financial statements of the Company included in the Exchange Act Documents (the
“Company Financial Statements”) for its most recently completed fiscal year and
any subsequent interim period have been prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such Company Financial Statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and, fairly present in all material
respects, on the basis stated therein and on the date thereof, the financial
position of the Company at the respective dates therein specified and its
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited interim statements, to normal year-end audit adjustments).


3.11         Material Changes; Undisclosed Events, Liabilities or
Developments.  Since December 31, 2009, except as specifically disclosed in a
subsequent Exchange Act Document filed prior to the date hereof, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
Financial Statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any issued and outstanding shares of its Common Stock, and
(v) the Company has not issued any equity securities to any officer, director or
Affiliate.  The Company does not have pending before the Commission any request
for confidential treatment of information.


3.12         Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses, except where
the failure to possess such permits could not have, or reasonably be expected to
result in, a Material Adverse Effect (“Material Permits”), and the Company has
not received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
14

--------------------------------------------------------------------------------



 
3.13         Title to and Condition of Assets.  As of the date hereof, Company
or its Subsidiaries have good and valid title to the assets of the Company and
its Subsidiaries, other than defects or irregularities of title that do not
materially impair the ownership or operation of such assets and in each case
free and clear of all liens, except for liens permitted under the Definitive
Agreement or liens that have not had or caused and would not reasonably be
expected to have or cause a Material Adverse Effect. The assets of the Company
and its Subsidiaries are in good operating condition, normal wear and tear
excepted.


3.14         Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the Company’s certifying officers by others
within the Company, particularly during the period in which the Company’s Form
10-K or 10-Q, as the case may be, are being prepared.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the end of the reporting period covered by the Company’s Form
10-K and each of the Company’s Forms 10-Q filed with the Commission (each such
date, the “Evaluation Date”) and presented in each such report their conclusions
about the effectiveness of the Company’s disclosure controls and procedures
based on their evaluations as of the applicable Evaluation Date.  Since the
Evaluation Date of the Company’s most recently filed Form 10-K or Form 10-Q,
there have been no significant changes in the Company’s disclosure controls and
procedures, the Company’s internal control over financial reporting (as defined
in Exchange Act Rules 13a-15(f) or 15d-15(f)) or, to the Company’s knowledge, in
other factors that could significantly affect the Company’s internal controls
over financial reporting.
 
3.15         No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Units pursuant to this Agreement to be integrated with
prior offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the OTC Bulletin Board.  No prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Units to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Units that would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.
 
15

--------------------------------------------------------------------------------



 
3.16         No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Units.


3.17         No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


3.18         Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


3.19         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


3.20         Listing.  The Company's Common Stock is quoted on the OTC Bulletin
Board under the symbol “HPLF.”  The Company has not received any oral or written
notice that its Common Stock is not eligible nor will become ineligible for
quotation on the OTC Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation and (ii) the Company
satisfies all the requirements for the continued quotation of its Common Stock
on the OTC Bulletin Board.


3.21         Acknowledgment Regarding Subscriber’s Purchase of the Units.  The
Company acknowledges and agrees that the Subscriber is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Subscriber is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby, and any advice given by any Subscriber or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Subscriber’s purchase of the Subscribed Units. 
 
16

--------------------------------------------------------------------------------



 
3.22         Disclosure.  The information set forth herein, taken together with
the Exchange Act Documents, as of the date hereof contains no untrue statement
of a material fact nor omits to state a material fact necessary in order to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
4.           Subscriber’s Conditions of Closing. The Subscriber’s obligation to
purchase the Subscribed Units is subject to the satisfaction or waiver, on or
before the Closing Date, of the conditions contained in this Section 4.


4.1           Representations, Warranties and Covenants. The representations,
warranties and covenants of the Company set forth in Section 3 hereof shall be
true in all material respects on and as of the Closing Date.


4.2           Closing Deliveries. The conditions in Section 1.3(d) hereof shall
have been satisfied or waived in writing by the Subscriber.


4.3           Definitive Agreement.  The transactions contemplated by the
Definitive Agreement shall have been contemporaneously consummated.


4.4           Minimum Number.  The Minimum Number of Units shall have been
subscribed for and with the Subscription Amount therefor deposited with the
Escrow Agent.


4.5           Company’s Covenants.  All covenants, agreements and conditions
contained in this Agreement to be performed by the Company on or prior to the
date of such Closing shall have been performed, complied with in all material
respects, or waived in writing by the Subscriber.


4.6           No Adverse Action or Decision. There shall be no action, suit,
investigation or proceeding pending, or to the Company’s knowledge, threatened,
against or affecting the Company or any of its properties or rights, or any of
its affiliates, associates, officers or directors, before any court, arbitrator,
or administrative or governmental body that (i) seeks to restrain, enjoin,
prevent the consummation of or otherwise adversely affect the transactions
contemplated by this Agreement, or (ii) questions the validity or legality of
any such transaction or seeks to recover damages or to obtain other relief in
connection with any such transaction.
 
5.           Company’s Conditions of Closing. The Company’s obligation to sell
the Subscribed Units is subject to the satisfaction or waiver, on or before the
Closing Date, of the conditions contained in this Section 5.


5.1           Representations, Warranties and Covenants. The representations,
warranties and covenants of the Subscriber set forth in Section 2 hereof shall
be true in all material respects on and as of the Closing Date.


5.2           Closing Deliveries. The conditions in Section 1.3(c) hereof shall
have been satisfied or waived in writing by the Company.
 
17

--------------------------------------------------------------------------------



 
5.3           Definitive Agreement.  The transactions contemplated by the
Definitive Agreement shall have been contemporaneously consummated.


5.4           Minimum Number.  The Minimum Number of Units shall have been
subscribed for and with the Subscription Amount therefor deposited with the
Escrow Agent..


5.5           Subscriber’s Covenants.  All covenants, agreements and conditions
contained in this Agreement to be performed by the Subscriber on or prior to the
date of such Closing shall have been performed, complied with in all material
respects, or waived in writing by the Company.


5.6           No Adverse Action or Decision. There shall be no action, suit,
investigation or proceeding pending, or to the Company’s knowledge, threatened,
against or affecting the Company or any of its properties or rights, or any of
its affiliates, associates, officers or directors, before any court, arbitrator,
or administrative or governmental body that (i) seeks to restrain, enjoin,
prevent the consummation of or otherwise adversely affect the transactions
contemplated by this Agreement, or (ii) questions the validity or legality of
any such transaction or seeks to recover damages or to obtain other relief in
connection with any such transaction.
 
6.           Covenants of the Company.  The Company covenants and agrees with
the Subscriber as follows:


6.1           Stop Orders.  Subject to the three day prior notice requirement
described in Section 6.5, the Company will advise the Subscriber, within
twenty-four hours after it receives notice of issuance by the Commission, any
state securities commission or any other regulatory authority of any stop order
or of any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.  The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the Units,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the Subscriber.


6.2           Reserved.


6.3           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Units to the Subscriber and promptly provide copies thereof to
the Subscriber.


6.4           Use of Proceeds.   The proceeds of the Offering will be employed
by the Company for working capital.
 
18

--------------------------------------------------------------------------------



 
6.5           Confidentiality.  From the date of this Agreement and until
Closing Date, the Company agrees that except as may be required by law or in
connection with a Form 8-K, Form 10-Q, Form 10-K or in correspondence with the
Commission regarding same, it will not disclose publicly or privately the
identity of the Subscriber unless expressly agreed to in writing by Subscriber
or only to the extent required by law and then only upon not less than three
business days prior notice to Subscriber.


6.6           Return of Subscription Amount. If the Closing Conditions have not
been satisfied on or prior to the Offering Termination Date, the Company, in
writing, will so notify the Escrow Agent pursuant to the terms of the Escrow
Agreement and direct the Escrow Agent to return the Subscription Amount to the
Subscriber in accordance with the terms of the Escrow Agreement. 
 
7.         Miscellaneous.


7.1          Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Hepalife Technologies,
Inc., 60 State Street, Suite 700, Boston, Massachusetts 02109, with a copy
(which shall not constitute notice) to Sierchio & Company, LLP, 430 Park Avenue,
Suite 702, New York, New York 10022, Facsimile 212-246-3039; and (ii) if to the
Subscriber, to: the addresses and fax numbers indicated on the signature page
hereto.


7.2           Entire Agreement; Assignment.  This Agreement and other
Transaction Documents delivered in connection herewith represent the entire
agreement between the parties hereto with respect to the subject matter
hereof.  Neither the Company nor the Subscribers has relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith.   No right or obligation of the Company shall be assigned
without prior notice to and the written consent of the Subscriber. The
Subscriber may not assign this Agreement without the prior written consent of
the Company.
 
19

--------------------------------------------------------------------------------



 
7.3           Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company and the Placement Agent, and their respective officers,
directors, employees, agents, control Persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of (i) any sale or distribution of the Units by the
Subscriber in violation of the 1933 Act or any applicable state securities or
“blue sky” laws or (ii) any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Subscriber of any covenant or agreement made by the
Subscriber herein, in any Transaction Document, or in any other document
delivered in connection with this Agreement or any Transaction Document.


7.4           Counterparts/Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


7.5           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


7.6           Captions; Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “Person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof. All pronouns
and any variations thereof used herein shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the Person or
Persons referred to may require.


7.7           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


7.8           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144 shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.
 
20

--------------------------------------------------------------------------------



 
7.9           Irrevocability; Binding Effect.  The Subscriber hereby
acknowledges and agrees that the subscription hereunder is irrevocable by the
Subscriber, except as required by applicable law, and that this Agreement shall
survive the death or disability of the Subscriber and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.  If the Subscriber is
more than one Person, the obligations of the Subscriber hereunder shall be joint
and several and the agreements, representations, warranties and acknowledgments
herein shall be deemed to be made by and be binding upon each such Person and
such Person’s heirs, executors, administrators, successors, legal
representatives and permitted assigns.


7.10         Modification.  Except as otherwise expressly provided herein, any
term of this Agreement may be amended and observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) with the written consent of the Company and subscribers holding
Units equal to at least sixty-six and two-third percent (66 2/3%) of the then
subscribed for Units. Any amendment or waiver effected in accordance with this
Section 7.10 shall be binding upon the Subscriber and the Company (even if the
Subscriber does not consent to such amendment or waiver), and upon the
effectiveness of such amendment or waiver, the Company shall promptly give
notice to the Subscriber if the Subscriber has not previously consented thereto
in writing.
 
7.11         Fees.  Unless otherwise specifically provided, each of the parties
hereto shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby, whether or not the
transactions contemplated hereby are consummated. Anything herein to the
contrary notwithstanding, the Company on the one hand, and the Subscriber (for
himself only) on the other hand, agree to indemnify the other against and hold
the other harmless from any and all liabilities to any Persons other than the
Placement Agent, claiming brokerage commissions, finder’s fees or due diligence
fees on account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby or in connection with any investment in the Company at any
time, whether or not such investment was consummated and arising out of such
party’s actions.  The Company will pay the Placement Agent a cash commissions
equal to eight percent (8%) of the gross proceeds derived from the sale of the
Units through the services of the Placement Agent to investors introduced to the
Company by the Placement Agents (the “Placement Agent Investors”).  The Company
will also issue a number of Series E Warrants and Series F Warrants to the
Placement Agent equal to four percent (4%) of the aggregate number of Unit
Shares sold to  the Placement Agent Investors.


7.12         Survival of Representations.  All representations, warranties and
agreements contained herein or made in writing by or on behalf of any party to
this Agreement in connection herewith shall survive the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby.
 
21

--------------------------------------------------------------------------------



 
7.13         Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company or may
acquire in the future, not otherwise properly in the public domain was received
in confidence.  The Subscriber agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Agreement, or
use to the detriment of the Company or for the benefit of any other Person, or
misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, internal
personnel and financial information of the Company or its affiliates,
information regarding AquaMed, the manner and methods of conducting the business
of the Company or its affiliates and confidential information obtained by or
given to the Company about or belonging to third parties.  The Subscriber
understands that the Company may rely on this agreement of confidentiality to
comply with the exemptive provisions of Regulation FD under the 1933 Act as set
forth in Rule 100(a)(b)(2)(ii) of Regulation FD.  In addition, the Subscriber
acknowledges that it is aware that the United States securities laws generally
prohibit any Person who is in possession of material nonpublic information about
a public company such as the Company from purchasing or selling securities of
such company.


7.14         Binding Obligation. Upon the execution and delivery of this
Agreement by the Subscriber, this Agreement shall become a binding obligation of
the Subscriber with respect to the purchase of the Units as herein provide,
subject, however to the right reserved by the Company to enter into the same
agreement with or other subscribers and to add an/or remove other Persons as
subscribers.


7.15         Further Assurances. The parties hereto agree to execute and deliver
all such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.


7.16         No Third Party Rights. Nothing in this Agreement shall create or be
deemed to create any rights in any Person or entity not a party to this
Agreement, provided however that if the Subscriber has been introduced by the
Placement Agent, the Placement Agent may rely on the representations of the
Subscriber in Section 2 hereof and the representations and warranties of the
Company in Section 3 hereof.


7.17         Governing Law.   All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.  If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
22

--------------------------------------------------------------------------------



 
8.           Subscriber Questionnaire and Certification.


(a)           US PERSONS


The Subscriber has initialed those representations applicable to the Subscriber
and hereby represents and warrants that those representations which are
initialed are true and correct.



 
FOR INDIVIDUAL INVESTORS:
     
____________
1.
Subscriber represents that he or she has an individual net worth, or together
with his or her spouse a combined net worth, in excess of $1,000,000. For
purposes of this representation, “net worth” means the excess of total assets at
fair market value, including, home, home furnishings and automobiles, over total
liabilities.
     
____________
2.
Subscriber represents that he or she had an individual income of more than
$200,000 in each of the last two calendar years or joint income with his or her
spouse in excess of $300,000 in each of those years and reasonably expects to
reach the same income level in the current calendar year.
     
FOR CORPORATIONS, PARTNERSHIPS OR LIMITED LIABILITY COMPANIES:
     
____________
3.
Subscriber represents that it is a corporation, Massachusetts or similar
business trust, or partnership not formed for the specific purpose of acquiring
Units with total assets in excess of $5,000,000.

 

 
For purposes of determining “net worth,” the principal residence owned by an
individual must be valued either at (A) cost, including the cost of
improvements, net of current encumbrances upon the property, or (B) the
appraised value of the property as determined upon a written appraisal used by
an institutional lender making a loan to the individual secured by the property,
including the cost of subsequent improvements, net of current encumbrances upon
the property. “Institutional lender” means a bank, savings and loan company,
industrial loan company, credit union or personal property broker or a company
whose principal business is as a lender upon loans secured by real property and
that has such loans receivable in the amount of $2,000,000 or more.

  
23

--------------------------------------------------------------------------------


 
 
____________
4.
Subscriber represents that all of its equity owners meet the standard set out in
Statement (1) above ($ 1,000,000 net worth) or Statement (2) above ($200,000
individual income or $300,000 joint income). For purposes of this
representation, “net worth” means the excess of total tangible assets at current
value less total liabilities. Please list below the names of all equity owners
of Subscriber.  EACH SUCH EQUITY OWNER MUST COMPLETE A SUBSCRIBER QUESTIONNAIRE
AND CERTIFICATION.
     
Name of All Equity Owners
 
_____________________________________________
 
_____________________________________________
 
_____________________________________________
     
FOR TRUSTS OTHER THAN EMPLOYEE BENEFIT TRUSTS:
     
____________
5.
Subscriber represents that it has total assets in excess of $5,000,000, was not
formed for the specific purpose of acquiring Units and that the investment is
being directed by a sophisticated Person as defined below. For purposes of this
representation, a “sophisticated Person” means a Person who has such knowledge
and experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment.
     
____________
6.
Subscriber represents that it is (a) a bank as defined in Section 3(a)(2) of the
1933 Act, (b) acting in its fiduciary capacity as trustee, (c) subscribing for
the purchase of the securities being offered on behalf of a trust.
     
____________
7.
Subscriber represents that it is a revocable trust that may be amended or
revoked at any time by its grantors and that all of its grantors meet the
standard set out in Statement (1) above ($1,000,000 net worth) or statement (2)
(above $200,000 individual income or $300,000 joint income). Please list below
the names of all grantors.  EACH SUCH  GRANTOR MUST COMPLETE A SUBSCRIBER
QUESTIONNAIRE AND CERTIFICATION.
     
Name of Grantors
 
_____________________________________________
 
_____________________________________________
 
_____________________________________________
   

  
24

--------------------------------------------------------------------------------


 
 

 
FOR EMPLOYEE BENEFIT PLAN; OR STATE PLANS:
     
____________
8.
Subscriber represents that it is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), with respect to which the decision to invest was made by a plan
fiduciary as defined in Section 3(21) of ERISA that is a bank, savings and loan
association, insurance company or investment adviser registered under the
Investment Advisers Act of 1940, as amended (the “1940 Act”).
     
____________
9.
Subscriber represents that it is an employee benefit plan within the meaning of
Title I of ERISA and it has total assets in excess of $5,000,000.
     
____________
10.
Subscriber represents that it is a self-directed plan with respect to which the
decision to invest was made solely by Persons who are “accredited investors”
within the meaning of Regulation D under the 1933 Act.
     
____________
11.
Subscriber represents that it is a plan established and maintained by a state,
its political subdivisions, or an agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, and that it has total
assets in excess of $5,000,000.
     
FOR CHARITABLE ORGANIZATIONS:
     
____________
12.
Subscriber represents that it is an organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended not formed for the specific
purpose of acquiring Units with total assets in excess of $5,000,000.
     
OTHER ACCREDITED INVESTORS:
     
____________
13.
Subscriber represents that it is either a non-resident alien of the United
States, a foreign entity (i.e., not formed under the laws of any state of the
United States or its territories) or a bank as defined in Section 3 (a)(2) of
the 1933Act whether acting in its individual or fiduciary capacity.
     
____________
14.
Subscriber represents that it is a savings and loan association or other
institution specified in Section 3(a)(5)(A) of the 1933 Act whether acting in
its individual or fiduciary capacity.
     
____________
15.
Subscriber represents that it is a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934.
     
____________
16.
Subscriber represents that it is an insurance company as defined in
Section 2(13) of the 1933 Act.

 
25

--------------------------------------------------------------------------------


 

     
____________
17.
Subscriber represents that it is an investment company registered under the 1940
Act.
     
____________
18.
Subscriber represents that it is a business development company as defined in
Section 2(a) (48) of the 1940 Act.

 
____________
19.
Subscriber represents that it is a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958, as amended.
     
____________
20.
Subscriber represents that it is a private business development company as
defined in Section 202(a)(22) of the 1940 Act.



 
B.           FOR NON-U.S. PERSON SUBSCRIBERS


(If the Subscriber is not a U.S. Person the Subscriber must INITIAL this
section):


Initial _______ The Subscriber is not a “U.S. Person” as defined in Regulation
S; and specifically the Subscriber is not:




1.        a natural Person resident in the United States of America, including
its territories and possessions (“United States”);


2.        a partnership or corporation organized or incorporated under the laws
of the United States;


3.        an estate of which any executor or administrator is a U.S. Person;


4.        a trust of which any trustee is a U.S. Person;


5.        an agency or branch of a foreign entity located in the United States;


6.        a non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. Person;


7.        a discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or


8.        a partnership or corporation: (i) organized or incorporated under the
laws of any foreign jurisdiction; and (ii) formed by a U.S. Person principally
for the purpose of investing in securities not registered under the 1933 Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the 1933 Act) who are not natural Persons, estates
or trusts.
 
26

--------------------------------------------------------------------------------


 
 
And, in addition:
 
9.        the Subscriber was not offered the Units in the United States;


10.      at the time the buy-order for the Units was originated, the Subscriber
was outside the United States; and


11.      the Subscriber is purchasing the Units for its own account and not on
behalf of any U.S. Person (as defined in Regulation S) and a sale of the Units
has not been pre-arranged with a purchaser in the United States.
 


[COMPANY’S SIGNATURE PAGE FOLLOWS]
 
27

--------------------------------------------------------------------------------


 
 
HEPALIFE TECHNOLOGIES, INC.
 
IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.
 
Dated:
 
, 2010




 
HEPALIFE TECHNOLOGIES, INC.
                   
By:
     
Name:  
Amit S. Dang
   
Title:
Chief Executive Officer and President
                 

 




[SUBSCRIBER’S SIGNATURE PAGE FOLLOWS]
 
28

--------------------------------------------------------------------------------



 
HEPALIFE TECHNOLOGIES, INC.
SUBSCRIBER SIGNATURE PAGE
 
IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement.
 
Dated:
 
, 2010

         

 
X
$0.125
=
$
 
Number of Units
 
Price per Share
 
Purchase Price
 

                                                     
SUBSCRIBER (individual)   
 
SUBSCRIBER (entity)
                 
Signature
 
Name of Entity
                 
Print Name
 
Signature
                     
Print Name: 
   
Signature (if Joint Tenants or Tenants in Common)
         
Title:
           
Address of Principal Residence:
 
Address of Executive Offices:
                                         
Social Security Number(s):
 
IRS Tax Identification Number:
                 
Telephone Number:
 
Telephone Number:
                 
Facsimile Number:
 
Facsimile Number:
                 
E-mail Address:
 
E-mail Address:
                 
Placement Agent, if any:
     

 
29

--------------------------------------------------------------------------------


 
 
Exhibit A


Form of Series E Warrant
 


Exhibit B


Form of Series F Warrant




Exhibit C


Form of Escrow Agreement




30

--------------------------------------------------------------------------------

 
 